                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DOMINIQUE CASH,

     Plaintiff,
                                          Case No. 19-10799
v.
                                          Hon. George Caram Steeh
ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
_________________________/


       ORDER GRANTING DEFENDANT’S MOTION TO REMAND

     Defendant, the Commissioner of Social Security, seeks a remand of

this action for further administrative proceedings pursuant to sentence six

of 42 U.S.C. § 405(g). The statute provides that the “court may, on motion

of the Commissioner of Social Security made for good cause shown before

the Commissioner files the Commissioner’s answer, remand the case to

the Commissioner of Social Security for further action by the Commissioner

of Social Security. . . .” 42 U.S.C. § 405(g). The Commissioner believes

that further administrative action is warranted because of “concerns that the

recording of the administrative hearing does not accurately reflect a


                                    -1-
complete record of the hearing proceedings.” Doc. 13. The Commissioner

seeks remand to the Appeals Council, “which will instruct the Administrative

Law Judge to conduct a new hearing and ensure that a complete record of

the hearing proceedings is made.” Id. The Commissioner represents that

Plaintiff takes no position on the Commissioner’s motion.

     Based upon the Commissioner’s showing of good cause, IT IS

HEREBY ORDERED that the Commissioner’s motion (Doc. 13) is

GRANTED and this matter is REMANDED to the Appeals Council for

further proceedings.

Dated: July 23, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
               July 23, 2019, by electronic and/or ordinary mail and also on
                  Dominique Cash, 8200 Evergreen, Detroit, MI 48228.

                                     s/Barbara Radke
                                       Deputy Clerk




                                          -2-
